Case 3:19-cv-10170-BRM-LHG Document 272 Filed 01/28/21 Page 1 of 8 PageID: 12250




                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY




  SANDOZ, INC., et ano.,                          Civil Action No.: 19-10170

                         Plaintiffs,

                    v.

  UNITED THERAPEUTICS CORP., et ano.

                         Defendants.                 OPINION AND ORDER OF THE
                                                     SPECIAL DISCOVERY MASTER
  ______________________________________
                                                   REGARDING DEFENDANT’S MOTION
                                                       TO ADD FOUR DOCUMENT
                                                            CUSTODIANS




  LINARES, J.

           This matter comes before the Special Master by way of Defendant’s Motion to Add Four

  Additional Document Custodians (“Def. Br.”), which was submitted on December 23, 2020.

  Plaintiffs Sandoz and RareGen both submitted Oppositions to Defendant’s Motion (“Sandoz

  Opp.” and “RareGen Opp.”, respectively) on January 7, 2021. Defendant submitted a brief

  Reply to Plaintiffs’ Oppositions on January 14, 2021 by way of email. The Special Master has

  reviewed the submissions and the relevant controlling law, and for the reasons set forth below

  hereby GRANTS Defendant’s Motion.




  ME1 35475408v.3
Case 3:19-cv-10170-BRM-LHG Document 272 Filed 01/28/21 Page 2 of 8 PageID: 12251




                                                   I. FACTS

           The Special Master presumes the parties’ familiarity with the facts and procedural

  posture of this matter. As such, the Special Master will only recite the facts pertinent to the

  subject dispute.

           Based on the discovery exchanged to date, Defendant proposes adding four document

  custodians; three from Plaintiff Sandoz and one from Plaintiff RareGen. (See generally Def. Br.).

  Specifically, Defendant asks that Ms. Carol Lynch (“Lynch”)1, Mr. Craig Osten (“Osten”)2, and

  Mr. Mike Fraser (“Fraser”)3 from Sandoz be added as document custodians. (Def. Br. at 1).

  Additionally, Defendant also requests that Mr. Paul Manning (“Manning”)4 from Plaintiff

  RareGen be added as well. (Id.).

           Lynch is the President of Sandoz U.S., and, Defendant asserts, is the equivalent of

  Defendant’s President Michael Benkowitz, who is already a document custodian in this action.

  (Id. at 3). Osten is Plaintiff Sandoz’s Chief Financial Officer, and Fraser is Plaintiff Sandoz’s

  Vice President for Strategy and Innovation. (Id. at 7). Finally, Manning is one of Plaintiff

  RareGen’s three founding directors. (Id. at 6).

           Defendant outlines specific reasons why each of these individuals should be added as a

  document custodian. The Special Master discusses each request separately below.

                                             II.     LEGAL STANDARD

            Rule 26 governs discovery demands, including those that relate to document custodians.

  See Fed. R. Civ. P. 26. Subsection (b)(1) provides that “[p]arties may obtain discovery regarding

  1 Defendant asks that Lynch’s custodial file encompass any and all relevant, nonprivileged documents from March
  2018 to present.
  2 Defendant asks that Osten’s custodial file encompass any and all relevant, nonprivileged documents from June

  2018 to present.
  3 Defendant asks that Frasher’s custodial file encompass any and all relevant, nonprivileged documents from April

  2018 to present.
  4 Defendant asks that Manning’s custodial file encompass any and all relevant, nonprivileged documents from

  January 2018 to present.

                                                         2
  ME1 35475408v.3
Case 3:19-cv-10170-BRM-LHG Document 272 Filed 01/28/21 Page 3 of 8 PageID: 12252




  [] nonprivileged matter[s] that [are] relevant to any party’s claim or defense and proportional to

  the needs of the case.” Id. at (b)(1). Any party objecting to a discovery demand must show that

  the demand is not relevant and/or is disproportionate to the needs of the case. See Baier v.

  Princeton Office Park, L.P., 2018 WL 5253288, at *4 (D.N.J. Oct. 22, 2018).

                                         III.    ANALYSIS

           Defendant advances a general theory that is applicable to each of the proposed document

  custodians. (Def. Br. at 2-3). Specifically, Defendant believes that the information gathered

  from the four proposed document custodians will shed light on Plaintiffs’ decision to launch its

  generic version of treprostinil before it secured a subcutaneous delivery method.             (Id.).

  Defendant goes on to showcase how each of the proposed document custodians likely has

  additional information that will provide insight on Plaintiffs’ decision to launch the generic drug.

  (See generally Def. Br.)

           Lynch

           As noted, Lynch is the President of Plaintiff Sandoz U.S. (Id. at 3). Defendant presents

  various indications that Lynch, at least in part, was involved in the decision to launch the generic

  treprostinil as an “IV-only” drug. (Id. at 4). Based on the discovery exchanged to date,

  Defendant asserts Lynch pressured junior members of the Sandoz team to launch treprostinil in

  the first fiscal quarter of 2019 and had ongoing conversations with Plaintiff RareGen’s Manning

  regarding same. (Id.). Moreover, Defendant points to the fact that Lynch was also involved in

  discussions with one of the specialty pharmacies, Accredo, to discuss the treprostinil launch.

  (Id.).

           These items of evidence, Defendant avers, indicate that Lynch did have a part in the

  decision making process as it related to how and when Plaintiff Sandoz launched its generic



                                                   3
  ME1 35475408v.3
Case 3:19-cv-10170-BRM-LHG Document 272 Filed 01/28/21 Page 4 of 8 PageID: 12253




  treprostinil.     Defendant goes on to argue that obtaining Lynch’s custodial file will allow

  Defendant to fully explore and understand Lynch’s role in Plaintiff Sandoz’s decision to roll out

  an “IV-only” version of treprostinil. (Id.).

           The Special Master agrees with Defendant.       While Plaintiff Sandoz does raise a

  meritorious opposition, that being that Defendant has presented very little to show Lynch’s

  connection to the decision to launch in early 2019 (Sandoz Opp. at 5-7), the connection exists

  nonetheless.      Indeed, Defendant has provided just enough information that would leave a

  reasonable person wondering whether Lynch was actually more involved in the launch of generic

  treprostinil. That curiosity warrants allowing Defendant to explore Lynch’s involvement in the

  launch. Such an exploration begins with reviewing Lynch’s custodial file. Therefore, the

  Special Master grants Defendant’s request to add Lynch as a document custodian.

           Osten and Fraser

           Defendant discusses Osten and Fraser simultaneously, and, as such, the Special Master

  will dispose of the request pertaining to these two individuals in the same manner. As to Osten,

  Defendant notes that he was, and remains, the Chief Financial Officer of Plaintiff Sandoz. (Def.

  Br. at 7). As such, Defendant avers that, based on the discovery received to date, Osten was

  investigating financial incentives of, and effects of key developments from, the generic

  treprostinil launch. (Id.). Defendant also points to emails where Osten was advocating the “IV-

  only” launch. (Id.). Once again, Defendant avers there is enough trace evidence to warrant

  further investigation.

           As to Fraser, Defendant makes nearly the same argument, but based on different facts.

  According to Defendant, “Fraser was directly involved in the decision to launch IV Only.” (Id.).

  Defendant arrives at this conclusion by pointing to a specific email where Fraser asked Plaintiff



                                                  4
  ME1 35475408v.3
Case 3:19-cv-10170-BRM-LHG Document 272 Filed 01/28/21 Page 5 of 8 PageID: 12254




  Sandoz’s Senior Executive Committee to “prioritize” the generic treprostinil launch.           (Id.

  (quoting SANDOZ_Trep_00038685)). Moreover, Plaintiff Sandoz semi-concedes that Fraser’s

  custodial file may be relevant. (See Sandoz Opp. at 8 (“Of the three requested custodians, Fraser

  is the only one for which there is even a colorable argument for adding. In his role as VP for

  Strategy and Innovation, Fraser had some supervisory role over the treprostinil launch.”)

  (emphasis added)).

           In light of the above, the Special Master concludes that both Osten and Fraser should be

  added as document custodians. Indeed, just as with Lynch, Defendant has set forth sufficient

  pieces of evidence that warrant further exploration.      With regard to Osten, Defendant has

  highlighted small bits of evidence that show he was, in some capacity, monitoring the launch of

  treprostinil from a financial capacity. Hence, it is not farfetched, as Plaintiff Sandoz argues, to

  infer that Osten was also involved in conversations revolving around the decision to launch

  generic treprostinil as IV-only and in early 2019.

           The same is true for Fraser. Defendant has submitted, albeit minimal, sufficient evidence

  such that an inquisitive mind is left wondering the extend of Fraser’s involvement and influence

  in the generic drug’s launch. Indeed, even Plaintiff Sandoz has conceded this fact. Hence,

  Fraser’s supervisory role over the launch is a sufficient reason to allow Defendant to review

  Fraser’s custodial file.

           Accordingly, the Special Master finds that Defendant has made a successful argument in

  favor of adding Osten and Fraser as document custodians, and grants Defendant’s request as to

  these two individuals.




                                                   5
  ME1 35475408v.3
Case 3:19-cv-10170-BRM-LHG Document 272 Filed 01/28/21 Page 6 of 8 PageID: 12255




           Manning

           Finally, Manning is one of Plaintiff RareGen’s founders. Manning has produced some

  documents, but only through his investment firm, PBM Capital. (RareGen Opp. at 1). Moreover,

  the production was only for the first three months of 2019; the three months leading up to the

  launch. (Id.).

           Defendant argues that Manning should be personally listed as a document custodian as he

  was actively involved in the decision to launch generic treprostinil. (Def. Br. at 6). First,

  Defendant notes that the current list of document custodians from RareGen are individuals who

  only dealt with operational issues and not the decision to launch. (Id.). Furthermore, Defendant

  points to various emails where Manning is promoting the launch and trying to expedite it. (Id.

  (quoting RareG0076081 (“Launch next week come on”); RareG0076104 (“We should launch

  ASAP…”); RareG0083671 (“Shipping first week in January RIGHT”) (emphasis in original))).

  Defendant asserts that these communications, along with Manning’s position at Plaintiff

  RareGen, show that Manning was, in some way, actively involved in the decision to launch

  generic treprostinil in early 2019.

           The Special Master is inclined to agree with Defendant. Indeed, Defendant has provided

  sufficient evidence tending to show that Manning did have some influence over the launch.

  Hence, Defendant is entitled to investigate Manning’s involvement and to get a clear

  understanding of the circumstances surrounding the decision to launch the IV-only generic

  treprostinil. Accordingly, the Special Master grants Defendant’s request as to Manning.

           Proportionality

           Plaintiff Sandoz argues that Defendant’s request is disproportionate to the needs of this

  case. (Sandoz Opp. at 8-10). The Special Master disagrees. First, the Special Master notes that



                                                  6
  ME1 35475408v.3
Case 3:19-cv-10170-BRM-LHG Document 272 Filed 01/28/21 Page 7 of 8 PageID: 12256




  a similar argument was raised by Defendant when Plaintiffs sought additional custodians.

  However, the Special Master was not persuaded by same given the magnitude of the claimed

  damages. (ECF No. 249 at 3-4, 6-9) Hence, the Special Master ordered Defendant to produce

  the custodial files demanded by Plaintiffs. Fairness and consistency warrants a similar outcome

  here.

           As discussed at length above, Defendant has made a good faith showing as to why each

  individual should be a document custodian and how each person fits into its defense. Therefore,

  denying Defendant the opportunity to explore these meritorious avenues would be contrary to the

  spirit of Rule 26 and the broad and complete discovery it contemplates.

           Finally, Plaintiffs have not presented the Special Master with any concrete evidence to

  support the position that the additional document custodians would be disproportionate to the

  needs of this case. For example, Plaintiffs have not advised the Special Master how many “hits”

  or documents would have to be reviewed and/or produced if the aforementioned individuals were

  added as document custodians. Nor have Plaintiffs described how long they estimate it will take

  them to review the custodial files for privilege. Rather, Plaintiffs merely make a broad statement

  of disproportionality. However, as noted above, it is Plaintiffs burden to convince the Special

  Master that the discovery demanded is not proportionate to the needs of the case; a burden

  Plaintiffs have not carried. Therefore, the Special Master rejects Plaintiffs’ proportionality

  argument.

                                            IV.     ORDER

           For the foregoing reasons, it is on this 26th day of January 2021,

           ORDERED that Defendant’s Motion to Add Four Document Custodians is hereby

  GRANTED; it is further


                                                    7
  ME1 35475408v.3
Case 3:19-cv-10170-BRM-LHG Document 272 Filed 01/28/21 Page 8 of 8 PageID: 12257




           ORDERED that Plaintiff Sandoz shall produce Ms. Carol Lynch’s entire nonprivileged

  custodial file from March 2018 to present within thirty (30) days of this Order; it is further

           ORDERED that Plaintiff Sandoz shall produce Mr. Craig Osten’s entire nonprivileged

  custodial file from June 2018 to present within thirty (30) days of this Order; it is further

           ORDERED that Plaintiff Sandoz shall produce Mr. Mike Fraser’s entire nonprivileged

  custodial file from April 2018 to present within thirty (30) days of this Order; and it is further

           ORDERED that Plaintiff RareGen shall produce Mr. Paul Manning’s entire

  nonprivileged custodial file from January 2018 to present within thirty (30) days of this Order.

           SO ORDERED.

                                                 _/s/ Jose L. Linares________________________

                                                 Hon. Jose L. Linares, U.S.D.J. (Ret.)



  Date: January 26, 2021




                                                    8
  ME1 35475408v.3
